Citation Nr: 0208988	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  02-04 948	)	DATE
	)
	)


THE ISSUE

1.  Whether a May 1990 decision wherein the Board of 
Veterans' Appeals (Board) denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) constituted clear and 
unmistakable error.

2.  Whether an August 1995 decision wherein the Board denied 
entitlement to an effective date, prior to June 28, 1991, for 
a TDIU, constituted CUE.  


REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from July 1966 to July 1969, 
and from June 1971 to December 1980.  

In May 1992 the Honolulu, Hawaii Regional Office (RO) of the 
Department of Veterans Affairs (VA), denied entitlement to 
increased ratings for post-traumatic stress disorder (PTSD), 
chronic low back pain with recurrent muscle spasm, and 
chronic prostatitis.  The RO also granted entitlement to a 
TDIU, effective June 28, 1991.  The veteran appealed to the 
Board the denial of increased ratings as well as the denial 
of entitlement to an effective date, prior to June 28, 1991, 
for a TDIU.  

In August 1995 the Board denied an increased rating for 
chronic low back pain with recurrent muscle spasm and an 
effective date, prior to June 28, 1991, for a TDIU.  The 
other two increased rating issues were remanded to the RO for 
further action.  The veteran appealed the Board's denial of 
an increased rating for chronic low back pain with recurrent 
muscle spasm and an effective date, prior to June 28, 1991, 
for a TDIU, to the United States Court of Appeals for 
Veterans Claims (CAVC)  In a statement received in October 
1995, the veteran withdrew from his appeal the issues of 
entitlement to increased ratings for PTSD, chronic low back 
pain with recurrent muscle spasm, and prostatitis. 

In an October 2000 order, the CAVC determined that since the 
claims of increased ratings for PTSD and chronic prostatitis 
were not the subject of a final Board decision, they were not 
part of the current appeal.  In addition, the CAVC vacated 
the Board's denial of an increased rating for chronic low 
back pain with recurrent muscle spasm and affirmed the denial 
of an earlier effective date, prior to June 28, 1991, for a 
TDIU.  However, in a subsequent June 2001 order, the CAVC 
also vacated the issue of entitlement to an effective date, 
prior to June 28, 1991 for a TDIU, for consideration of the 
veteran's claim pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  This matter is the subject of a separate 
Board decision.  

In August 1993, the veteran and his representative submitted 
correspondence to the Board which included a motion for CUE.  
Specifically, they raised the matter of whether a May 1990 
decision by the Board was CUE in denying entitlement to a 
TDIU.  In addition, in February 1999, the veteran and his 
representative submitted correspondence to the CAVC which 
included a motion for CUE.  Specifically, they raised the 
matter of whether an August 1995 decision by the Board was 
CUE in denying entitlement to an effective date, prior to 
June 28, 1991, for a TDIU.


FINDINGS OF FACT

1.  In May 1990 the Board denied entitlement to a TDIU.

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the Board or 
that the pertinent statutory or regulatory provisions were 
incorrectly applied in the May 1990 decision.

3.  In August 1993, a motion for revision of the Board 
decision dated in May 1990 based on CUE was filed.

4.  In February 1999, a motion for revision of the Board 
decision dated in August 1995 based on CUE was filed.

5.  In a June 2001 order, the CAVC vacated and remanded the 
August 1995 Board decision with regard to the issue of 
entitlement to an effective date, prior to June 28, 1991, for 
a TDIU.


CONCLUSIONS OF LAW

1.  The May 1990 decision wherein the Board denied a TDIU did 
not constitute CUE.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. § 20.1403 (2001). 

2.  The August 1995 Board decision as to the issue of 
entitlement to an effective date, prior to June 28, 1991, for 
a TDIU, was vacated by the CAVC; in the absence of this 
decision being a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for its 
revision, on the basis of CUE.  38 U.S.C.A. § 7111 (West 
1991); 38 C.F.R. § 20.1400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  

Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  The Act and implementing 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

The Board notes, however, that the VCAA provisions are not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165 (2001).


Whether the May 1990 Board Decision Constituted CUE

The veteran had active service from July 1966 to July 1969, 
and from June 1971 to December 1980.  

At the time of the May 1990 Board decision, service 
connection was in effect for PTSD, rated as 50 percent 
disabling; chronic low back pain with recurrent muscle spasm, 
rated as 10 percent disabling; glaucoma, rated as 10 percent 
disabling; retention cyst of the right maxillary sinus, rated 
as non-compensably disabling; and scars of the right hip and 
right foot, also rated as non-compensably disabling.  His 
combined rating was 70 percent.  The record further reflects 
that the veteran had a high school education, an Associates 
of Arts degree in Business, and work experience as a store 
manager and in insurance sales.  He had reported that he had 
not worked in many years.  

The pertinent medical records showed that the veteran was 
treated on a private basis for his glaucoma from December 
1985 to January 1986.  His visual acuity was 20/20 
bilaterally.  He had a diagnosis of bilateral open-angle 
glaucoma with a narrow-angle component, combined mechanism 
glaucoma.  

In February 1986 the veteran was afforded a VA examination.  
It was noted that the veteran did not enjoy being around 
people because it made him nervous.  He described his mood as 
being angry and mad.  He complained of having nightmares 
twice a week.  He reported that he could not stand pressure 
and became violent.  Mental status examination revealed that 
he was well oriented in all spheres and showed no signs of 
delusions or hallucinations.  There was no evidence of a 
thought disorder, a psychotic process, or organic brain 
syndrome.  His memory was intact.  

He appeared to be under a great deal of inner tension and was 
quite restless.  His underlying irritability was quite 
evident as was his low frustration tolerance.  He appeared 
depressed repeatedly.  The examiner noted that he had a 
diagnosis of PTSD, and that it was evident that he had an 
excessive amount of anxiety and tension as well as a high 
degree of inner depression.  He was considered to be mentally 
competent and able to handle his own funds.  

A VA eye examination revealed that the veteran had a history 
of chronic open-angle glaucoma.  The examiner indicated that 
the glaucoma was well-controlled and there did not appear to 
be significant damage.  His uncorrected visual acuity was 
20/20 bilaterally.

In August 1996, the veteran was afforded another VA 
examination.  He complained of pain in the mid-thoracic 
spine, occasional episodes of numbness of the anterior aspect 
of the thighs, and paravertebral muscle spasm.  There was a 
scoliosis with concavity to the right with 1/2 inch of curve.  
Flexion was to 75 degrees, extension to 15 degrees, and 
lateroflexion to 15 degrees.  There was no particular area of 
tenderness and there was some kyphosis in the thoracic spine 
which was approximately 15 percent greater in degree than 
normal with 15 degrees of forward angulation.  There were no 
hypesthesia in the anterior thigh and no loss of sensation or 
reflex change in the lower extremities.  

X-rays of the thoracic and lumbar spine revealed mild 
anterior narrowing of L-1.  There was no evidence of 
intervertebral disc space narrowing, spondylolisthesis or 
spondylosis.  The impression was mild compression fracture of 
the first lumbar vertebral body.  With regard to prostatitis, 
the examiner noted that the veteran had had recurrent 
episodes since 1979.  He had intermittent episodes of 
frequency and burning with urination as well as some swelling 
of the perineal area.  Examination revealed a completely 
normal-sized prostate which was moderately firm and slightly 
tender with areas of bogginess as would be seen with 
prostatitis.  Urinalysis testing was essentially negative.  



In a January 1987 statement, the veteran's wife indicated 
that he had been hospitalized in mental hospitals 3 times due 
to stress.  

In a May 1987 letter, AHM (initials), Ph.D., a clinical 
psychologist, stated that the veteran was receiving 
readjustment counseling to include individual and group 
therapy due to PTSD.  He opined that PTSD was severe, and 
that the veteran was not able to work.  He stated that his 
symptoms involved suspicion, anxiety, anger, nightmares, and 
flashbacks, and that it would be years before he could be 
involved in any competitive work.  

VA medical records reflected that the veteran was 
hospitalized in September 1987 after being transferred from 
the county jail due to feelings of anger and hostility.  He 
reported that social and occupational pressures had increased 
his symptoms which included nightmares, flashbacks, survival 
guilt, and a marked startle response.  He also related that 
he had intense episodes of anger which had caused physical 
violence.  He described a cycle of attempting work or 
schooling, then having increased symptoms, then having to 
discontinue whatever he was doing.  

It was noted that he had essentially dropped out of society 
in 1984 and had wandered from place to place until settling 
on land in a desolate area of Ohio.  Mental status 
examination revealed that he was casually dressed, well-
groomed, calm, and cooperative.  His psychomotor status was 
within normal limits and his speech had normal rate and tone.  
His mood was depressed and his affect was slightly labile.  
He had decreased range and decreased intensity.  He became 
tearful during the examination.  He was logical and goal-
oriented.  He denied suicidal or homicidal ideation, auditory 
hallucinations, and visual hallucinations.  He reported 
olfactory, gustatory, and tactile hallucinations, but only 
during severe flashbacks of Vietnam.  He denied delusions and 
paranoia.  His interpretations of proverbs was abstract, his 
judgment was fair, and his memory was essentially normal.  He 
was alert and oriented, and had a good fund of knowledge. 

In a November 1987 letter, Dr. AHM reported that the veteran 
had been unemployed and incapable of working during the time 
that he had been in treatment which was between January and 
May 1987.  He felt that he would be unable to relate 
appropriately to coworkers or a supervisor, and was unable to 
sustain concentration without interference from intrusive 
thoughts and anger.  His anger was intense and there was a 
danger of his losing control.  As a consequence, he avoided 
people.  

He had severe nightmares, intrusive thoughts of his war 
experiences, and variable moods which tended to be primarily 
depressive.  He also had a hostile agitation.  He had 
exhibited borderline reality contact at times involving 
paranoid ideation, tangential thoughts, preoccupations with 
the smells and sounds of dying, and serious withdrawal.  His 
marital relationship was drained with problems of trust and 
difficulty maintaining any kind of normal life routine.  Dr. 
AHM opined that he had the potential for violence and could 
be dangerous.  

At the time of the May 1990 Board decision, the pertinent 
regulations provided that TDIUs assigned where the schedular 
rating for the service-connected disability or disabilities 
was less than 100 percent when it was found that the service-
connected disability or disabilities were sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.340, 3.341, 4.16 (1989).  

In the May 1990 decision, the Board stated that the 
applicability of granting a TDIU had been considered.  The 
Board stated that the veteran's multiple service-connected 
disabilities affected his ability to retain substantially 
gainful employment as reflected in the currently assigned 70 
percent rating.  In determining the applicability of a TDIU, 
the Board indicated that it must be shown that the current 
impairment caused by the service-connected disabilities, 
without regard to age or nonservice-connected disabilities, 
is of sufficient severity to render him unable to perform 
substantially gainful employment.  The Board noted that the 
veteran had psychiatric disability principally manifested by 
anger, hostility, nightmares, flashbacks, exaggerated startle 
response, difficulty with interpersonal relationships, 
survival guilt, depression, and labile affect.  
In addition, it was noted that his physical disabilities 
included back disability manifested by limitation of motion, 
episodes of numbness of the anterior aspect of the thighs, 
muscle spasm, and a demonstrable deformity of the vertebral 
body; well-controlled glaucoma without damage; and chronic 
prostatitis manifested by intermittent episodes of frequency 
and burning with urination, some swelling of the perineal 
area, and a slightly tender and boggy prostate.  
Nevertheless, it was also noted by the Board that he was 
alert, oriented, logical, and goal directed.  He had a good 
fund of knowledge, abstraction ability, and an intact memory.  

The Board determined that his combined physical disabilities 
were not more than moderately disabling.  While the Board 
acknowledged that the veteran might be precluded from 
performing manual labor, he did appear to have the capacity 
to perform sedentary work notwithstanding the nature of his 
psychiatric disability.  Accordingly, the Board concluded 
that a TDIU was not warranted as his service-connected 
disabilities were not of such severity as to render him 
unable to obtain and retain substantially gainful employment 
in light of his education and work experience.  In a motion 
for reconsideration dated in August 1993 to have the May 1990 
decision revised on the basis of CUE, it was asserted that 
the Board did not appropriately consider and recognize the 
veteran's severe mental impairment in the determination that 
a TDIU was not warranted.  In particular, the representative 
cited to the veteran's wife's statement, the VA records and 
examinations, and the letters of Dr. AHM.

The CAVC has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: ( 1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The CAVC has further stated that a CUE is a very specific and 
a rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).

Moreover, an alleged failure in the duty to assist may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier decision.  See Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).  

In Bustos v. West, 1179 F.3d 1378, 1381 (Fed. Cir. 1999), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
held that in order to establish a valid CUE claim, "the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision." 

It must be remembered that there is a presumption of validity 
to otherwise final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey; Damrel; see 
also Bustos, expressly adopting the "manifestly changed 
outcome" language in Russell.  A disagreement with how the 
Board evaluated the facts is inadequate to raise a claim of 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A mere difference of opinion in the outcome of the 
adjudication does not provide a basis to find VA committed 
administrative error during the adjudication process.  See 
Thompson; Robie v. Derwinski, 1 Vet. App. 612, 614-15 (1991); 
see also Damrel; Caffrey.  Failure in the duty to assist in 
developing evidence does not constitute CUE.  Caffrey.  
Specifically, [t]he alleged failure of VA to afford the 
claimant with a VA medical examination does not render the 
previous denial of the claim nonfinal, as such an alleged 
breach necessarily involves evidence that was not in 
existence at the time of the prior denial.  Simons v. West, 
13 Vet. App. 501 (2000); See also Shockley v. West, 11 Vet. 
App. 208,213 (1998); Hazan v. Gober, 10 Vet. App. 511,523 
(1997) (the fact that a VA medical examination was not 
conducted may not form the basis for a CUE claim, because 
such attacks are premised upon speculative findings that were 
not then of record.)

The regulations governing CUE in a decision of the Board 
appear at 38 C.F.R. §§ 20.1400-1411 (2001).  Section 20.1403 
provides:  (a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied. 

(b)  Record to be reviewed. -- (1)  General.  Review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made. 

(2)  Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record. 


(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable. 

(d)  Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision. 

(2)  Duty to assist.  The Secretary's failure to fulfill the 
duty to assist. 

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated. 

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation. 

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the Board or that 
applicable laws and regulations were not correctly applied in 
the decision at issue.  Such a determination must be based on 
the record and the law that existed at the time of that 
decision.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

The Board notes that an analysis of the facts of the case and 
application of the relevant law leads to the conclusion that 
the Board's May 1990 decision was not clearly and 
unmistakably erroneous. 

As noted, an example what is not clearly and unmistakably 
erroneous is: evaluation of evidence, a disagreement as to 
how the facts were weighed or evaluated.  The Board's 
decision to deny entitlement to a TDIU was based on the 
evidence of record as noted above.  The veteran's contentions 
regarding CUE are essentially premised on the argument that 
the Board did not appropriately weigh the evidence which the 
veteran asserts showed that he was unemployable.  

Although the veteran and his representative essentially argue 
that the evidence of record which they allege supported the 
veteran's claim for a TDIU should have been afforded more 
probative weight, this type of disagreement by them does not 
constitute CUE.  Rather, their argument comes within the 
parameters of the Board's evaluation of the evidence.  The 
Board determined that a TDIU was not warranted.  The Board's 
decision to place the most probative weight on certain 
aspects of the evidence is an evaluation of the evidence.  A 
disagreement as to how the facts were weighed and evaluated 
is not CUE.

In addition, any determination of the Board not to afford the 
veteran another VA examination(s) or obtain other evidence 
would be a consideration of whether VA's duty to assist was 
fulfilled.  As noted, examples of situations that are not CUE 
include: VA's failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated.

The Board finds that the May 1990 Board decision which denied 
a TDIU represented proper application of the facts then 
before the Board to the law then in existence.  The veteran 
and his representative have not alleged that the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  The basic 
argument advanced concerning CUE has to do with the weight 
given to the evidence at the time of the Board's May 1990 
decision.  As noted above, a disagreement with how the facts 
were weighed or evaluated does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3). 

Accordingly, the Board concludes that the May 1990 decision 
in which the Board denied a TDIU was not clearly and 
unmistakably erroneous.  


Whether the August 1995 Board Decision Constituted CUE

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the CAVC, and decisions on issues 
which have subsequently been decided by the CAVC.  38 C.F.R. 
§ 20.1400 (2001).

The CAVC has vacated and remanded the August 1995 Board 
decision as to the issue of entitlement to an effective date, 
prior to June 28, 1991, for a TDIU, that was challenged on 
the basis of CUE in the moving party's motion.  Thus, the 
August 1995 Board decision as to the issue of entitlement to 
an earlier effective date for a TDIU is not a final decision.  
Therefore, the Board does not have jurisdiction to adjudicate 
the merits of the motion and it is dismissed without 
prejudice.


ORDER

The May 1990 decision wherein the Board denied entitlement to 
a TDIU did not constitute CUE.

The motion regarding whether an August 1995 decision wherein 
the Board denied entitlement to a TDIU constituted CUE is 
dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



